


116 HRES 1046 EH: Supporting the designation of August 2020 as National Women’s Suffrage Month.
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 1046
In the House of Representatives, U. S.,

July 29, 2020

RESOLUTION
Supporting the designation of August 2020 as National Women’s Suffrage Month.


Whereas the 19th Amendment extended the franchise to women across the United States; Whereas August 18, 2020, marks the centennial of the ratification of the 19th Amendment by three-fourths of the States;
Whereas August 26, 2020, marks the centennial of the 19th Amendment becoming part of the Constitution of the United States; Whereas the centennial of the ratification of the 19th Amendment is a pivotal chapter in the history of American democracy;
Whereas the ratification of the 19th Amendment marks the single largest expansion of voting rights in United States history; Whereas the ratification of the 19th Amendment did not, in practice, guarantee voting rights to all American women, as African-American women, Native American women, Asian American women, Hispanic American women, and other women of color in America continued to face legal and social barriers to voting throughout the twentieth century;
Whereas the suffragists persevered in their quest for women’s equality through generations of hardships, including the Civil War, Reconstruction, World War I, and the Spanish Flu pandemic; and Whereas the Women’s Suffrage Centennial Commission was created to encourage, plan, develop, and execute programs, projects, and activities to commemorate the centennial of the passage and ratification of the 19th Amendment: Now, therefore, be it

That the House of Representatives— (1)supports the designation of National Women’s Suffrage Month;
(2)celebrates the 100th anniversary of the passage and ratification of the 19th Amendment to the Constitution; (3)honors the fearless voting rights activists who fought for generations to secure women’s access to the ballot;
(4)reaffirms that all citizens have the right to full participation in American democracy; (5)recommits to uplifting an inclusive, diverse, and complete history of women’s fight for the vote;
(6)recommits to persevering through these unexpected times to celebrate the suffragists, educate new generations about this critical chapter in the history of American democracy, and create a legacy that will inspire for the next 100 years; (7)recommends that Members of Congress demonstrate their support for the suffrage centennial through local and national commemorative efforts, such as the Women’s Suffrage Centennial Commission’s Forward Into Light Campaign; and
(8)encourages the people of the United States to observe National Women’s Suffrage Month and commemorate this milestone of American democracy by ensuring that the untold stories of women’s decades-long battle for the ballot are recognized and celebrated across the United States.  Cheryl L. Johnson,Clerk. 